Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered July 7, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the legal sufficiency of the evidence adduced at trial is unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Pinder, 199 AD2d 544; People v Coico, 176 AD2d 339). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 . [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.